

116 HR 6511 IH: Ensuring Vaccination and Treatment Affordability Act
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6511IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Pappas introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend titles XIX and XXI of the Social Security Act to require coverage under the Medicaid program and Children’s Health Insurance Program for vaccines and treatment for COVID–19 without the imposition of cost sharing requirements, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Vaccination and Treatment Affordability Act.2.Coverage at no cost sharing of COVID–19 vaccine and treatment(a)Medicaid(1)In generalSection 1905(a)(4) of the Social Security Act (42 U.S.C. 1396d(a)(4)) is amended—(A)by striking and (D) and inserting (D); and(B)by striking the semicolon at the end and inserting ; (E) a COVID–19 vaccine licensed under section 351 of the Public Health Service Act and the administration of such vaccine; and (F) items and services furnished for the treatment of COVID–19 or a condition that may complicate the treatment of COVID–19;.(2)Prohibition of cost sharing(A)In generalSubsections (a)(2) and (b)(2) of section 1916 of the Social Security Act (42 U.S.C. 1396o) are each amended—(i)in subparagraph (F), by striking or at the end; (ii)in subparagraph (G), by striking ; and and inserting , or; and(iii)by adding at the end the following subparagraphs:(H)a COVID–19 vaccine licensed under section 351 of the Public Health Service Act and the administration of such vaccine, or(I)any item or service furnished for the treatment of COVID–19 or a condition that may complicate the treatment of COVID–19; and.(B)Application to alternative cost sharingSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended— (i)in clause (xi), by striking any visit and inserting any service; and(ii)by adding at the end the following clauses:(xii)A COVID–19 vaccine licensed under section 351 of the Public Health Service Act and the administration of such vaccine.(xiii)An item or service furnished for the treatment of COVID–19 or a condition that may complicate the treatment of COVID–19..(C)ClarificationThe amendments made in this subsection shall apply with respect to a State plan of a territory in the same manner as a State plan of one of the 50 States.(b)State pediatric vaccine distribution programSection 1928 of the Social Security Act (42 U.S.C. 1396s) is amended—(1)in subsection (a)(1)—(A)in subparagraph (A), by striking ; and and inserting a semicolon;(B)in subparagraph (B), by striking the period and inserting ; and; and(C)by adding at the end the following subparagraph: (C)each vaccine-eligible child (as defined in subsection (b)) is entitled to receive a COVID–19 vaccine from a program-registered provider (as defined in subsection (h)(8)) without charge for— (i)the cost of such vaccine; or(ii)the administration of such vaccine.;(2)in subsection (c)(2)—(A)in subparagraph (C)(ii), by inserting , but may not impose a fee for the administration of a COVID–19 vaccine before the period; and(B)by adding at the end the following subparagraph:(D)The provider will provide and administer an approved COVID–19 vaccine to a vaccine-eligible child in accordance with the same requirements as apply under the preceding subparagraphs to the provision and administration of a qualified pediatric vaccine to such a child.; and(3)in subsection (d)(1), in the first sentence, by inserting , including with respect to a COVID–19 vaccine licensed under section 351 of the Public Health Service Act before the period.(c)CHIP(1)In generalSection 2103(c) of the Social Security Act (42 U.S.C. 1397cc(c)) is amended by adding at the end the following paragraph: (11)Coverage of COVID–19 vaccines and treatmentThe child health assistance provided to a targeted low-income child shall include coverage of—(A)any COVID–19 vaccine licensed under section 351 of the Public Health Service Act and the administration of such vaccine; and(B)any item or service furnished for the treatment of COVID–19 or a condition that may complicate the treatment of COVID–19..(2)Prohibition of cost sharingSection 2103(e)(2) of the Social Security Act (42 U.S.C. 1397cc(e)(2)), as amended by section 6004(b)(3) of the Families First Coronavirus Response Act, is amended—(A)in the paragraph header, by inserting a COVID–19 vaccine, COVID–19 treatment, before or pregnancy-related assistance; and(B)by striking visits described in section 1916(a)(2)(G), or and inserting services described in section 1916(a)(2)(G), vaccines described in section 1916(a)(2)(H), items or services described in section 1916(a)(2)(I), or.(d)Conforming amendmentsSection 1937 of the Social Security Act (42 U.S.C. 1396u–7) is amended— (1)in subsection (a)(1)(B), by inserting , under subclause (XXIII) of section 1902(a)(10)(A)(ii), after section 1902(a)(10)(A)(i); and(2)in subsection (b)(5), by adding before the period the following: , and, effective on the date of the enactment of the Ensuring Vaccination and Treatment Affordability Act, must comply with subparagraphs (F) through (I) of subsections (a)(2) and (b)(2) of sections 1916 and 1916A.(e)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act and shall apply with respect to a COVID–19 vaccine beginning on the date that such vaccine is licensed under section 351 of the Public Health Service Act (42 U.S.C. 262). 